PER CURIAM.
We have for review a judgment of the Circuit Court of Orange County, wherein Chapter 63-878, Laws of Florida, was held constitutional. On appeal here appellants have contended that Chapter 63-878 is an invalid special act.
However, our attention has been called to House Bill No. 932, enacted on May 12, 1971, as Chapter 71-29, Laws of Florida, which repeals Chapter 63-878, Laws of Florida. Accordingly, the controversy over the validity of Chapter 63-878 has been rendered moot and the appeal must be and is hereby dismissed.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.